 

Exhibit 10.7

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

AND WAIVER

 

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT AND WAIVER (this “Fourth Amendment”)
is made and entered into as of the 22nd day of April, 2016, by and among:

 

(i)          JAMES RIVER GROUP HOLDINGS, LTD., a Bermuda company (the former
company name of which is Franklin Holdings (Bermuda), Ltd.), and JRG REINSURANCE
COMPANY LTD., a regulated insurance company domiciled in Bermuda (each a
“Borrower” and, collectively, the “Borrowers”);

 

(ii)         THE FINANCIAL INSTITUTIONS as signatory lender parties hereto and
their successors and assigns (each a “Lender” and, collectively, the “Lenders”);
and

 

(iii)        KEYBANK NATIONAL ASSOCIATION, a national banking association, in
its capacity as “Administrative Agent” under the Credit Agreement (defined
below).

 

Recitals:

 

A.           The Borrowers, the Lenders and the Administrative Agent and certain
other parties are the parties to that certain Credit Agreement dated as of June
5, 2013, as amended by a First Amendment dated September 24, 2014, a Waiver
Letter dated February 6, 2015, a Commitment Acceptance Agreement dated May 20,
2015, a Second Amendment dated December 15, 2015 and a Third Amendment dated
December 30, 2015 (collectively, the “Credit Agreement”), pursuant to which,
inter alia, the Lenders agreed, subject to the terms and conditions thereof, to
advance Loans (as this and other capitalized terms used herein and not otherwise
defined herein are defined in the Credit Agreement) to the Borrowers; and the
Letter of Credit Issuer agreed, subject to the terms and conditions thereof, to
issue Letters of Credit.

 

B.           The Borrowers have informed the Lender Parties that they recently
became aware that, prior to April 13, 2016, an Event of Default occurred under
clause (m) of Section 7.01 (Events of Default) because a Change in Control
occurred under clause (b)(i) of the definition of such term

 

 

 

 

when the Existing Investors ceased to own in the aggregate (i) a majority of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests in the Parent and (ii) a majority of the aggregate equity value
represented by the issued and outstanding Equity Interests in the Parent (the
“Control Default”).

 

C.           The Borrowers have represented and warranted to the Lender Parties
that, as of the close of business April 15, 2016, the Existing Investors owned
in the aggregate approximately (i) 48.5% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests in the Parent and
(ii) 48.5% of the aggregate equity value represented by the issued and
outstanding Equity Interests in the Parent.

 

D.           The Borrowers have also advised the Lender Parties that the
Borrowers expect the Existing Investors’ ownership of the Parent’s Equity
Interests to be reduced further on or shortly after the date hereof.

 

E.           The Borrowers have requested the Lenders to agree to:

 

(i)           an amendment to the definition of “Change in Control” and

 

(ii)          a waiver of (a) the Control Default and (b) any related Event of
Default that may have occurred prior to the date hereof under clause (c) of
Section 7.01 (Events of Default) of the Credit Agreement due to a representation
or warranty by one or both of the Borrowers as to the absence of a Default being
untrue solely by virtue of the existence of the Control Default (collectively
with the Control Default, the “Control-Related Defaults”).

 

Agreements:

 

NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
agreements hereinafter set forth, the Borrowers, the Lenders and the
Administrative Agent, intending to be legally bound, hereby agree as follows:

 

 2 

 

 

1.           Amendment to Credit Agreement. Subject to the terms and conditions
of this Fourth Amendment, including, without limitation, Paragraph 3, below,
clause (b) of the definition of “Change in Control” in Section 1.01 (Defined
Terms) of the Credit Agreement is hereby amended and restated in its entirety to
provide as follows:

 

(b)          at any time that any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act), other than any one or more of the Existing
Investors, is or becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that for the purposes of this clause (b)
such person shall be deemed to have “beneficial ownership” of all shares that
any such person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of more
than any one or more of the following: (i) 30% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests in the Parent
and (ii) 30% of the aggregate economic interests represented by the issued and
outstanding Equity Interests in the Parent;

 

2.           Waiver of Control-Related Defaults. (a) Subject to the terms and
conditions of this Fourth Amendment, including, without limitation, Paragraph 3,
below, the Lenders hereby waive each of the Control-Related Defaults.

 

(b)          The waivers provided for pursuant to sub-paragraph (a), above, (i)
are limited to their express terms, (ii) shall not be deemed to be a waiver of
any Default that may have existed on or prior to the date hereof, other than the
Control-Related Defaults, or of any Default that may hereafter arise, whether
under Section 7.01(m) of the Credit Agreement or otherwise, (iii) are not
intended to, and shall not, establish any course of dealing between the
Borrowers and the Lenders that is inconsistent with the express terms of the
Credit Agreement, (iv) shall not operate as a waiver of any other right, power,
or remedy of any Lender Party under the Credit Agreement or any other Loan
Document, at law or in equity, and (v) shall not be construed as an agreement or
understanding by the Lenders to grant any other waiver or other accommodation in
the future with respect to any provision of the Credit Agreement or any other
Loan Document.

 

 3 

 

 

3.           Amendment Effective Date; Conditions Precedent. The amendment set
forth in Paragraph 1, above, and the waivers set forth in Paragraph 2, above,
shall not be effective unless and until the date on which all of the following
conditions precedent have been satisfied (such date of effectiveness being the
“Fourth Amendment Effective Date”):

 

(a)          Officer’s Certificate. On the Fourth Amendment Effective Date,
after giving effect to the amendment set forth in Paragraph 1, above, and the
waivers set forth in Paragraph 2, above, (i) there shall exist no Default, and a
Financial Officer or other executive officer of each Borrower, on behalf of such
Borrower, shall have delivered to the Administrative Agent written confirmation
thereof dated as of the Fourth Amendment Effective Date, (ii) the
representations and warranties of the Borrowers under Article 3 of the Credit
Agreement and the representations and warranties of the Borrowers under Recital
C, above, shall have been reaffirmed in writing by each Borrower as being true
and correct in all material respects as of the Fourth Amendment Effective Date
(unless and to the extent that any such representation and warranty is stated to
relate solely to an earlier date, in which case such representation and warranty
shall have been true and correct in all material respects as of such earlier
date), (iii) each Borrower shall have represented in writing that its execution,
delivery and performance of this Fourth Amendment have been authorized by all
necessary corporate or company action, and (iv) each Borrower shall have
reaffirmed in writing that the Regulatory Condition Satisfaction remains
effective.

 

(b)          Fourth Amendment. The Administrative Agent or the Special Counsel
(defined below) shall have received from each Borrower and the Required Lenders
either (i) a counterpart of this Fourth Amendment signed on behalf of such party
or (ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy or email transmission of a signed

 

 4 

 

 

signature page of this Fourth Amendment) that such party has signed and
delivered a counterpart of this Fourth Amendment.

 

(c)          Guarantor Confirmations. Each of James River and James River UK
shall have executed and delivered to the Administrative Agent a confirmation of
its Payment Guaranty in form and substance reasonably satisfactory to the
Administrative Agent, accompanied by such certifications regarding good standing
and authorization as the Administrative Agent may reasonably request.

 

(d)          Agent Expenses. The Borrowers shall have paid or caused to be paid
to the Administrative Agent all fees and other amounts due and payable on or
prior to the Fourth Amendment Effective Date, including, to the extent invoiced,
reimbursement or payment of all reasonable out-of-pocket expenses (including
fees, charges and disbursements of the Special Counsel) required to be
reimbursed or paid by the Borrowers hereunder, under any other Loan Document or
under said fee letter agreement.

 

(e)          Legal Matters. All legal matters incident to this Fourth Amendment
and the consummation of the transactions contemplated hereby shall be reasonably
satisfactory to Squire Patton Boggs (US) LLP, Cleveland, Ohio, special counsel
to the Administrative Agent (the “Special Counsel”).

 

Notwithstanding the foregoing, if the Fourth Amendment Effective Date has not
occurred on or before April 30, 2016, this Fourth Amendment shall not become
effective and shall be deemed of no further force and effect.

 

4.           No Other Modifications. Except as expressly provided in this Fourth
Amendment, all of the terms and conditions of the Credit Agreement and the other
Loan Documents remain unchanged and in full force and effect.

 

 5 

 

 

5.           Confirmation of Obligations; Release. Each Borrower hereby affirms
as of the date hereof all of its respective Debt and other obligations to each
of the Lender Parties under and pursuant to the Credit Agreement and each of the
other Loan Documents and that such Debt and other obligations are owed to each
of the Lender Parties according to their respective terms. Each Borrower hereby
affirms as of the date hereof that there are no claims or defenses to the
enforcement by the Lender Parties of the Debt and other obligations of such
Borrower to each of them under and pursuant to the Credit Agreement or any of
the other Loan Documents.

 

6.           Administrative Agent’s Expense. The Borrowers agree to reimburse
the Administrative Agent promptly for its reasonable invoiced out-of-pocket
costs and expenses incurred in connection with this Fourth Amendment and the
transactions contemplated hereby, including, without limitation, the reasonable
fees and expenses of the Special Counsel.

 

7.           Governing Law; Binding Effect. THIS FOURTH AMENDMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
AND SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE BORROWERS, THE LENDERS
AND THE ADMINISTRATIVE AGENT AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.

 

8.           Counterparts. This Fourth Amendment may be executed in any number
of counterparts, each of which when so executed shall be deemed to be an
original, but all such counterparts shall constitute one and the same
instrument, and all signatures need not appear on any one counterpart. Any party
hereto may execute and deliver a counterpart of this Fourth Amendment by
delivering by facsimile or email transmission a signature page of this Fourth
Amendment signed by such party, and any such facsimile or email signature shall
be treated in all respects as having the same effect as an original signature.
Any party delivering by

 

 6 

 

 

facsimile or email transmission a counterpart executed by it shall promptly
thereafter also deliver a manually signed counterpart of this Fourth Amendment.

 

9.           Miscellaneous.

 

(a)          Upon the effectiveness of this Fourth Amendment, this Fourth
Amendment shall be a Loan Document.

 

(b)          The invalidity, illegality, or unenforceability of any provision in
or Obligation under this Fourth Amendment in any jurisdiction shall not affect
or impair the validity, legality, or enforceability of the remaining provisions
or obligations under this Fourth Amendment or of such provision or obligation in
any other jurisdiction.

 

(c)          This Fourth Amendment and all other agreements and documents
executed in connection herewith have been prepared through the joint efforts of
all of the parties. Neither the provisions of this Fourth Amendment or any such
other agreements and documents nor any alleged ambiguity shall be interpreted or
resolved against any party on the ground that such party’s counsel drafted this
Fourth Amendment or such other agreements and documents, or based on any other
rule of strict construction. Each of the parties hereto represents and declares
that such party has carefully read this Fourth Amendment and all other
agreements and documents executed in connection herewith and therewith, and that
such party knows the contents thereof and signs the same freely and voluntarily.
The parties hereby acknowledge that they have been represented by legal counsel
of their own choosing in negotiations for and preparation of this Fourth
Amendment and all other agreements and documents executed in connection
therewith and that each of them has read the same and had their contents fully
explained by such counsel and is fully aware of their contents and legal effect.

 

 7 

 

 

(d)          The Obligations of the Borrowers hereunder are joint and several,
all as more fully set forth in Article 10 of the Credit Agreement.

 

10.         Waiver of Jury Trial. Each of the parties to this Fourth Amendment
hereby irrevocably waives all right to a trial by jury in any action, proceeding
or counterclaim (WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE) arising out of
or relating to this Fourth Amendment, the other LOAN Documents or the
transactions contemplated hereby or thereby. Each party hereto hereby (a)
certifies that no representative, agent or attorney oF any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver, and (b) acknowledges
that it and the other parties hereto have been induced to enter into this Fourth
Amendment by, among other things, the mutual waivers and certificatION in this
section.

 

[No additional provisions are on this page; the page next following is the
signature page.]

 

 8 

 

 

IN WITNESS WHEREOF, the Borrowers, the Lenders and the Administrative Agent have
hereunto set their hands as of the date first above written.

 

  BORROWERS       JAMES RIVER GROUP HOLDINGS, LTD.       By: /s/ Robert P. Myron
    Robert P. Myron, President and Chief Operating Officer         JRG
REINSURANCE COMPANY LTD.         By: /s/ Kevin Copeland     Kevin Copeland,
Chief Financial Officer

 

 9 

 

 

  ADMINISTRATIVE AGENT       KEYBANK NATIONAL ASSOCIATION, as Administrative
Agent as Lender         By: /s/ James Cribbet     James Cribbet, Senior Vice
President         LENDERS       KEYBANK NATIONAL ASSOCIATION,   as Lender      
  By: /s/ James Cribbet     James Cribbet, Senior Vice President

 

 10 

 

 

[Lender Signatures Continued]

 

  SUNTRUST BANK,   as Lender         By: /s/ Paula Mueller     Name: Paula
Mueller     Title: Director

 

 11 

 

 

[Lender Signatures Continued]

 

  BANK OF MONTREAL, CHICAGO BRANCH,   as Lender       By: /s/ Debra Basler    
Name: Debra Basler     Title: Managing Director

 

 12 

 

 

[Lender Signatures Continued]

 

  THE BANK OF NOVA SCOTIA,   as Lender         By: /s/ Kevin Chan     Name:
Kevin Chan     Title: Director

 

 13 

 

 

[Lender Signatures Continued]

 

  THE BANK OF N.T. BUTTERFIELD & SON LIMITED, as Lender         By: /s/ Alan Day
    Name: Alan Day     Title: Vice President         And:  /s/ Raymond Long    
Name: Raymond Long     Title: Vice President

 

 14 

 

 

[Lender Signatures Continued]

 

  FIRST TENNESSEE BANK, N.A.,   as Lender         By: /s/ Keith A. Sherman    
Name: Keith A. Sherman     Title: Senior Vice President

 

 15 

 

 

[Lender Signatures Continued]

 

  YADKIN BANK, as Lender         By: /s/ Jeff Hendrick     Name: Jeff Hendrick  
  Title: Vice President

 

 16 

